Citation Nr: 0323839	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  97-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to November 1969.

The present appeal arises from an August 1994 rating action.  
After the veteran expressed his disagreement with this 
decision in September 1994, and a statement of the case was 
issued in January 1997, the veteran perfected his appeal in 
March 1997.  Hearings at which the veteran testified were 
conducted at the RO by a hearing officer in May 1997, and by 
the undersigned through means of video-conferencing 
techniques in November 2000.

In addition to the foregoing, the Board notes that in June 
1992, the veteran appears to have raised a claim for an 
increased rating for his status post left inguinal 
herniorrhaphy.  Similarly, the Board notes that at the 
hearing conducted by the undersigned in November 2000, the 
veteran offered testimony regarding his desire for 
compensation for his non- Hodgkin's lymphoma.  The regional 
office (RO), however, has not yet addressed these matters, 
and therefore, they are not properly before the Board at this 
time.  These issues are referred to the RO for appropriate 
action including development and adjudication.


REMAND

In January 2001 the Board rendered a decision on the 
veteran's claim.  In April 2003 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's decision and remanded the 
case.  Therefore, the case is REMANDED to the RO for the 
following development:

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to the issue 
of service connection for PTSD.  

Specifically inform the veteran that:  
the stressors he claims caused his PTSD 
are not related to combat and that he 
needs to submit credible supporting 
evidence that the claimed inservice 
stressors occurred.  

Inform the veteran of the time within 
which he should respond, unless he 
informs the RO that he has no additional 
evidence to submit or waives the required 
time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  After which the RO 
should readjudicate the claim for service 
connection for PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

